DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowli (US Patent No. 4,944,657).
Re: Claim 1, Mowli discloses the claimed invention including a pump for melted thermoplastic (10) for transferring and applying thermoplastic material to a road surface  (Col. 1, lines 23-27, some adhesives are known in the art to be made of melted thermoplastics) comprising:
a cold section (30), having an input to through shafts (26,28), said through shafts intermeshed to rotate in opposite directions and having an extended length extending out of a bottom portion of said cold section to a hot section (12,17) (Fig. 1);
said hot section (102) including inlet port (14) for drawing in melted thermoplastic material and outlet port (18) for providing pressurized melted thermoplastic material therefrom, said hot section including transfer lobes (21) 
at least one separating pillar for providing spacing between said cold section (12) and said hot section (14) (Fig. 1 depicts pillars on either side designated at the Fig. 3 down arrows); and
a drive motor (22), said drive motor (20) connecting to said cold section (12) through cold section input (26, 24) for providing rotation to said cold section and said hot section (Fig. 1, Col. 6, lines 6-10, drive motor and input).
Re: Claim 2, Mowli discloses the claimed invention including lobes are Roots type lobes constructed for positive displacement (Fig. 3, depicts helical lobes for positive displacement, some roots type lobes are known to be helical lobes).
Re: Claim 6, Mowli discloses the claimed invention including plurality of said separating pillars extending between a bottom surface of a bottom portion of said cold section and a top surface of said hot section (Fig. 1 depicts a plurality of pillars on either side designated at the Fig. 3 down arrows).
Re: Claim 7, Mowli discloses the claimed invention including said separating pillars provide an air gap between said cold section and said hot section (Fig. 1, depicts air gap created by the pillars).
Claims 3-5, 9-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowli (US Patent No. 4,944,657) as applied to claim 1 above, and further in view of Moked et al. (US Patent No. 4,137,023).
Re: Claim 3, Mowli discloses the claimed invention except for a heating jacket. However, Moked discloses a hot section (480) for thermoplastic material including a heating jacket (452) for heating said hot section (Fig. 12, Col. 13, lines 11-20, heating jacket for hot section).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a heating jacket as taught by Moked, since Moked states column 13, lines 20-22 that such a modification allows the user to maintain the dispensing material at its optimal temperature ensuring fluidity and function of the overall device.
Re: Claim 4 and 11, Mowli in view of Moked discloses the claimed invention claimed invention including a top surface (481) of said heating jacket closes a bottom portion of said hot section (Moked: Depicted in Fig. 12).
Re: Claim 5 and 12, Mowli in view of Moked discloses the claimed invention claimed invention including the heating jacket is formed as a closed hollow chamber (461) through which heated fluid is circulated to maintain the temperature of said molten thermoplastic as it is transferred through said pump for melted thermoplastic (Moked: Depicted in Fig. 12, Col. 13, lines 20-22, any heating medium may be circulated in the jacket hollow chamber, which includes art recognized alternatives such as oil for maintaining temperatures).
Re: Claim 9, the rejection from claims 1 and 3 above covers the limitations in this claim, and Mowli further disclosing a drive motor (22) for driving said single rotary input (24) of said cold section (Mowli: Fig. 2).
Re: Claim 10, the rejection from claim 2 above covers the limitations recited in this claim.
Re: Claim 13, the rejections from claims 6-7 above cover the limitations recited in this claim.
Re: Claim 15, the device of Mowli in view of Moked, as recited in the rejections for claims 9, 10, and 13 above, is capable of performing the method recited in this claim.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowli (US Patent No. 4,944,657) as applied to claim 1 above, and further in view of Afshari (US 2018/0252213 A1).
Re: Claim 8, Mowli discloses the claimed invention including a motor (22) for driving the pump (Fig. 1) except for a hydraulic motor with sensors. However, Afshari discloses a pump system driven by a hydraulic motor that includes feedback sensors (1250, 1270) to provide operator control of the rotational speed of said drive motor (20), and thus the output of said melted thermoplastic from said pump for melted thermoplastic (10) (Fig. 12, Para. 132, hydraulic motor with feedback sensors relaying rotational speed).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a hydraulic motor with sensors as taught by Afshari, since Afshari states in paragraph 15 that such a modification provides for precise control of the fluid flow and/or pressure in a fluid-driven actuator system by concurrently .
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowli (US Patent No. 4,944,657) and Moked et al. (US Patent No. 4,137,023) as applied to claim 1 above, and further in view of Afshari (US 2018/0252213 A1).
Re: Claim 14, the rejection from claim 8 above covers the limitations recited in this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanigawa (US 2008/0131302 A1), Okuntani (US Patent No. 5,393,201), Gibbons (US Patent No. 4,940,394), Swartzlander (US Patent No. 10,539,133), Fuji (US 2008/0107550), and Ikemoto (US Patent No. 5,348,448) are cited disclosing various unclaimed configurations for keeping sections of a pump separate from one another.
*Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754